DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 53 and 62-78 are pending in the instant invention.  According to the Replacement Claim Set, filed July 20, 2020, claim 53 was amended, claims 1-52 and 54-61 were cancelled and claims 62-78 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/889,589, filed February 6, 2018 and now US 10,577,384, which is a Continuation (CON) of US Application No. 15/368,362, filed December 2, 2016 and now US 9,926,337, which is a Divisional (DIV) of US Application No. 14/640,551, filed March 6, 2015 and now US 9,546,157, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/949,664, filed March 7, 2014.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on July 20, 2020, is acknowledged: a) Group III - claims 53 and 62-78; and b) substituted urea of Formula I - p. 91, Example 18, compound no. H0860, shown to the right below, and hereafter referred to as 3-(1-(2,3-dichloro-4-(pyrazin-2-yl)phenyl)propyl)-1-methyl-1-(1-methyl-piperidin-4-yl)urea, where ---- is a single bond; n = 3; r = 2; s = 4; R1 = -CH3; R2 = -H; R3 = -H; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R4 = -CH2CH3; R5 = -pyrazin-2-yl; R6 = -H; at C-2, R7 = -Cl; at C-3, R7 = -Cl; at C-6, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -CH3.  Claims 53 and 62-80 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant invention, a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, where ---- is a single bond; n = 3; r = 2; R1 = -CH3; R3 = -H; R4 = -C1-6 alkyl; R3 and R4, taken together with the carbon atom to which they are attached, do not form a 3-6 membered ring; R5 = -heteroaryl; R5 and R7, taken together with the atoms to which they are attached, do not form an optionally substituted 5-6 membered ring; R6 = -H; R7 = -H; R7 = -halo; R7 = -halo; two R7, taken together with the atoms to which they are attached, do not form a 5-6 membered ring; X = -CH; and Z = -NR9, respectively, which encompasses the elected species, has been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, as stated in the section below entitled Claim Objections; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, as stated in the section below entitled Claim Objections.
	Next, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Thus, a first Office action and prosecution on the merits of claims 53 and 62-78 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 53 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	A method for antagonizing ghrelin receptor activity in a human, comprising administering to the human in need thereof a therapeutically effective amount of a compound of Formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;
	Z is -CR10R11-, -NR9-, or -O-;
	R1 is H, C1-6 alkyl, benzyl, OH, or C1-6 alkoxy, wherein the C1-6 alkyl, benzyl, or C1-6 alkoxy is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C(O)H, C(O)C1-6 alkyl, C(O)OH, C(O)OC1-6 alkyl, OH, and C1-6 alkoxy;
	R2 is H or C1-6 alkyl;

(i)		R3 is H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C(O)H, C(O)C1-6 alkyl, C(O)NR12R13, C(O)OH, C(O)OC1-6 alkyl, C1-6 alkoxy, or C1-6 alkylcycloalkyl; and
		R4 is halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C(O)H, C(O)C1-6 alkyl, C(O)NR12R13, C(O)OH, C(O)OC1-6 alkyl, C1-6 alkoxy, or C1-6 alkylcycloalkyl; or

(ii)		R3 is halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C(O)H, C(O)C1-6 alkyl, C(O)NR12R13, C(O)OH, C(O)OC1-6 alkyl, C1-6 alkoxy, or C1-6 alkylcycloalkyl; and
		R4 is H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C(O)H, C(O)C1-6 alkyl, C(O)NR12R13, C(O)OH, C(O)OC1-6 alkyl, C1-6 alkoxy, or C1-6 alkylcycloalkyl; or

(iii)		R3 and R4, taken together with the carbon atom to which they are attached, form a 3-6-membered ring selected from the group consisting of:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;

	R5 is halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)H, C(O)C1-6 alkyl, C(O)NR14R15, C(O)OH, C(O)OC1-6 alkyl, NR14R15, NHC(O)NR14R15, C1-6 alkoxy, cvcloalkvl, heterocycloalkyl, aryl, or heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)C1-6 alkyl, C(O)NR14R15, C(O)OC1-6 alkyl, NR14R15, NHC(O)NR14R15, C1-6 alkoxy, cvcloalkvl, heterocycloalkyl, aryl, or heteroaryl is optionally substituted with 1, 2 or 3 substituents independently selected from the group consisting of halo, NO2, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 hydroxyalkyl, C2-6 alkenyl, C2-6 alkynyl, C(NOH)H, C(O)H, C(O)C1-6 alkyl, C(O)NR14R15, C(O)OH, C(O)OC1-6 alkyl, NR14R15, NHC(O)NR14R15, OH, C1-6 alkoxy, Si(CH3)3, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R6 is H;
	R7 is halo or CN;
	R8 is H or C1-6 alkyl;
	R9 is H, C1-6 alkyl, C(O)H, C(O)C1-6 alkyl, C(O)OH, or C(O)OC1-6 alkyl;
	R10 is H, halo, or C1-6 alkyl;
	R11 is H, halo, or C1-6 alkyl;
	R12 is H or C1-6 alkyl;
	R13 is H or C1-6 alkyl;
	R14 is H, C1-6 alkyl, C(O)C1-6 alkyl, C(O)heteroaryl, cycloalkyl, or heteroaryl;
	R15 is H, C1-6 alkyl, C(O)C1-6 alkyl, C(O)heteroaryl, cycloalkyl, or heteroaryl;
	r is 1 or 2; and
	s is 0, 1,2, 3, or 4.

	Appropriate correction is required.

	Claim 62 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 53, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of cachexia resulting from cancer, chronic liver failure, chronic obstructive pulmonary disease, congestive heart failure, an eating disorder, excessive weight gain, a gastric disorder, a gastrointestinal disease, a metabolic syndrome, a substance abuse disorder, wasting due to ageing or AIDS, and wasting due to acquired immunodeficiency syndrome.

	Appropriate correction is required.

	Claim 63 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
63a.	The method of claim 62, wherein the metabolic syndrome is selected from the group consisting of aging, atherosclerosis, diabetes, dyslipidemia, heart disease hypercholesterolemia, hyperglycemia, hyperinsulinemia, hyperlipidemia, hypertension, hypertriglyceridemia, inadequate glucose tolerance, insulin resistance, obesity, peripheral vascular disease, stroke, and syndrome X.

63b.	The method of claim 63a, wherein the diabetes is type II diabetes.

	Appropriate correction is required.

	Claim 64 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
64a.	The method of claim 62, wherein the gastric disorder is selected from the group consisting of diabetic gastroparesis, opioid induced bowel dysfunction, and post-operative ileus.

64b.	The method of claim 62, wherein the gastrointestinal disease is selected from the group consisting of acid reflux disease, functional dyspepsia, gastritis, gastroparesis, and irritable bowel syndrome.

	Appropriate correction is required.

	Claim 65 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
65a.	The method of claim 62, wherein the substance abuse disorder is selected from the group consisting of alcohol abuse and drug abuse.

65b.	The method of claim 65a, wherein the drug abuse is selected from the group consisting of abuse of an amphetamine, abuse of a barbiturate, abuse of a benzodiazepine, abuse of cocaine, abuse of methaqualone, and abuse of an opioid.

	Appropriate correction is required.

	Claim 66 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 53, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of binge eating disorder, chemotherapy-induced nausea, chemotherapy-induced vomiting, gastric dysmotility, inflammation, motion sickness, pain, Parkinson-induced constipation, and Prader-Willi syndrome.

	Appropriate correction is required.

	Claim 67 is objected to because of the following informalities: clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), A method of treating a disease associated with expression or activity of a ghrelin receptor in a human subject comprising administering to said subject an effective amount of A compound selected from the group consisting of: should be replaced with A method for antagonizing ghrelin receptor activity in a human, comprising administering to the human in need thereof a therapeutically effective amount of a compound, or stereoisomer thereof, selected from the group consisting of: ; and b) for clarity and consistency, and is omitted prior to the last species.  Appropriate correction is required.

	Claim 68 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 67, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of cachexia resulting from cancer, chronic liver failure, chronic obstructive pulmonary disease, congestive heart failure, an eating disorder, excessive weight gain, a gastric disorder, a gastrointestinal disease, a metabolic syndrome, a substance abuse disorder, wasting due to ageing or AIDS, and wasting due to acquired immunodeficiency syndrome.

	Appropriate correction is required.

	Claim 69 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
69a.	The method of claim 68, wherein the metabolic syndrome is selected from the group consisting of aging, atherosclerosis, diabetes, dyslipidemia, heart disease hypercholesterolemia, hyperglycemia, hyperinsulinemia, hyperlipidemia, hypertension, hypertriglyceridemia, inadequate glucose tolerance, insulin resistance, obesity, peripheral vascular disease, stroke, and syndrome X.

69b.	The method of claim 69a, wherein the diabetes is type II diabetes.

	Appropriate correction is required.

	Claim 70 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
70a.	The method of claim 68, wherein the gastric disorder is selected from the group consisting of diabetic gastroparesis, opioid induced bowel dysfunction, and post-operative ileus.

70b.	The method of claim 68, wherein the gastrointestinal disease is selected from the group consisting of acid reflux disease, functional dyspepsia, gastritis, gastroparesis, and irritable bowel syndrome.

	Appropriate correction is required.

	Claim 71 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
71a.	The method of claim 68, wherein the substance abuse disorder is selected from the group consisting of alcohol abuse and drug abuse.

71b.	The method of claim 71a, wherein the drug abuse is selected from the group consisting of abuse of an amphetamine, abuse of a barbiturate, abuse of a benzodiazepine, abuse of cocaine, abuse of methaqualone, and abuse of an opioid.

	Appropriate correction is required.

	Claim 72 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 67, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of binge eating disorder, chemotherapy-induced nausea, chemotherapy-induced vomiting, gastric dysmotility, inflammation, motion sickness, pain, Parkinson-induced constipation, and Prader-Willi syndrome.

	Appropriate correction is required.

	Claim 73 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for antagonizing ghrelin receptor activity in a human, comprising administering to the human in need thereof a therapeutically effective amount of a compound, or a stereoisomer thereof, selected from the group consisting of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 H0816, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 H0847,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 H0860, and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 H0900,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 74 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 73, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of cachexia resulting from cancer, chronic liver failure, chronic obstructive pulmonary disease, congestive heart failure, an eating disorder, excessive weight gain, a gastric disorder, a gastrointestinal disease, a metabolic syndrome, a substance abuse disorder, wasting due to ageing or AIDS, and wasting due to acquired immunodeficiency syndrome.

	Appropriate correction is required.

	Claim 75 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
75a.	The method of claim 74, wherein the metabolic syndrome is selected from the group consisting of aging, atherosclerosis, diabetes, dyslipidemia, heart disease hypercholesterolemia, hyperglycemia, hyperinsulinemia, hyperlipidemia, hypertension, hypertriglyceridemia, inadequate glucose tolerance, insulin resistance, obesity, peripheral vascular disease, stroke, and syndrome X.

75b.	The method of claim 75a, wherein the diabetes is type II diabetes.

	Appropriate correction is required.

	Claim 76 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
76a.	The method of claim 74, wherein the gastric disorder is selected from the group consisting of diabetic gastroparesis, opioid induced bowel dysfunction, and post-operative ileus.

76b.	The method of claim 74, wherein the gastrointestinal disease is selected from the group consisting of acid reflux disease, functional dyspepsia, gastritis, gastroparesis, and irritable bowel syndrome.

	Appropriate correction is required.

	Claim 77 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
77a.	The method of claim 74, wherein the substance abuse disorder is selected from the group consisting of alcohol abuse and drug abuse.

77b.	The method of claim 77a, wherein the drug abuse is selected from the group consisting of abuse of an amphetamine, abuse of a barbiturate, abuse of a benzodiazepine, abuse of cocaine, abuse of methaqualone, and abuse of an opioid.

	Appropriate correction is required.

	Claim 78 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 73, wherein the human has a disease or disorder associated with ghrelin receptor activity selected from the group consisting of binge eating disorder, chemotherapy-induced nausea, chemotherapy-induced vomiting, gastric dysmotility, inflammation, motion sickness, pain, Parkinson-induced constipation, and Prader-Willi syndrome.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I

	Claims 53 and 62-78 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases associated with expression or activity of a ghrelin receptor in a human, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 12/116176 illustrates the synthesis of substituted ureas of the Formula I, and/or methods of use thereof {Garcia Rubio, et al. WO 12/116176, 2012};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited on the IDS, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I.
			Similarly, according to the specification, substituted ureas of the Formula I are capable of treating a variety of diseases associated with expression or activity of a ghrelin receptor in a human, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases associated with expression or activity of a ghrelin receptor in a human, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder.  There is insufficient disclosure to reasonably conclude that the method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, as recited, would contribute to treatment of any diseases associated with expression or activity of a ghrelin receptor in a human, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder.  Furthermore, the combination of the instant specification and Garcia Rubio, et al. in WO 12/116176, lacks adequate credible evidence to support the assertion that a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, as recited, would contribute to the prophylaxis of any diseases associated with expression or activity of a ghrelin receptor in a human, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted urea of the Formula I, such as (R)-3-(1-(2,3-dichloro-4-(pyrazin-2-yl)phenyl)-2,2,2-trifluoroethyl)-1-methyl-1-(1-methylpiperidin-4-yl)urea, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, wherein the disease associated with expression or activity of a ghrelin receptor in a human, includes, but is not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder, to any human population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 53 and 62-66 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 53, with regard to R3, R4 and/or substituents for R5, respectively, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 54, fails to adequately define the term, substituent, with regard to R3, R4 and/or substituents for R5, respectively.  Moreover, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted ureas of the Formula I administered within the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human have been rendered indefinite by the use of the phrase, optionally substituted, with regard to R3, R4 and/or substituents for R5, respectively.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 62 also instantly recites the limitation, Si(CH3)4, with respect to substituents for R5, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted urea of the Formula I administered within the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human.  Consequently, since incomplete valences are not permitted in the structure of the substituted ureas of the Formula I administered within the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human, an essential portion of the substituted ureas of the Formula I administered within the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted ureas of the Formula I administered within the instantly recited method of treating a disease associated with expression or activity of a ghrelin receptor in a human.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of rejection.

	Claim 53 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 53 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases associated with expression or activity of a ghrelin receptor in a human are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 1-2, uses open language, such as including, but not limited to and/or for example, to define treatable diseases modulated by the ghrelin receptor in a human as obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder.  Consequently, the method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 62 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 62 instantly recites the broad limitation, metabolic syndrome, and the claim also instantly recites obesity and diabetes, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 63 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 63 instantly recites the broad limitation, diabetes, and the claim also instantly recites Type I diabetes and Type II diabetes, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 67 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 67 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases associated with expression or activity of a ghrelin receptor in a human are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 1-2, uses open language, such as including, but not limited to and/or for example, to define treatable diseases modulated by the ghrelin receptor in a human as obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder.  Consequently, the method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… an instantly recited substituted urea has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 68 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 68 instantly recites the broad limitation, metabolic syndrome, and the claim also instantly recites obesity and diabetes, respectively, which are the narrower statements of the limitation.

	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 69 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 69 instantly recites the broad limitation, diabetes, and the claim also instantly recites Type I diabetes and Type II diabetes, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 73 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 73 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases associated with expression or activity of a ghrelin receptor in a human are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 1-2, uses open language, such as including, but not limited to and/or for example, to define treatable diseases modulated by the ghrelin receptor in a human as obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, obesity, excessive weight gain, diabetes, metabolic syndrome, substance abuse and/or an eating disorder.  Consequently, the method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… an instantly recited substituted urea has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 74 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 74 instantly recites the broad limitation, metabolic syndrome, and the claim also instantly recites obesity and diabetes, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 75 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 75 instantly recites the broad limitation, diabetes, and the claim also instantly recites Type I diabetes and Type II diabetes, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 53 and 62-66 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Garcia Rubio, et al. in WO 12/116176.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, shown to the left, where ---- is a single bond; n = 3; r = 2; s = 4; R1 = -C1-6 alkyl; R2 = -H; R3 = -C1-6 alkyl; R4 = -H; R5 = -C1-6 alkoxy; R6 = -H; at C-2, R7 = -halo; at C-3, R7 = -halo; at C-6, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6 alkyl.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
	Garcia Rubio, et al. (W 12/116176) teaches a method of preventing and/or treating a subject,… wherein the subject has a disease which is patho-physiologically mediated by the ghrelin receptor… comprising administering… a substituted urea of the formula (I), shown to the right above, where ---- is a single bond; n = 3; r = 2; s = 4; R1 = -CH3; R2 = -H; R3 = -CH3; R4 = -H; R5 =  -OCH3; R6 = -H; at C-2, R7 = -Cl; at C-3, R7 = -Cl; at C-6, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -CH3, as a ghrelin receptor modulator [p. 26, Compound No. GA149; and method - p. 107, claim 19].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 53 and 62-66 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, as recited in claim 53, does not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 9,546,157
	Consequently, claims 53 and 62-78 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-31 and 33-38 of US Patent No. 9,546,157.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant invention recites a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, where ---- is a single bond; n = 3; r = 2; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted heteroaryl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, which provide overlapping subject matter with respect to the substituted ureas of the Formula I, where n = 3; r = 2; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted pyridinyl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, as recited in claim 1 of US 9,546,157.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image17.png
    1
    1
    media_image17.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image17.png
    1
    1
    media_image17.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.

US Patent No. 9,926,337
	Claims 53 and 62-78 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-19 of US Patent No. 9,926,337.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant invention recites a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, where ---- is a single bond; n = 3; r = 1; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted heteroaryl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, which provide overlapping subject matter with respect to the substituted ureas of the Formula I, where n = 3; r = 1; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted heteroaryl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, as recited in claim 1 of US 9,926,337.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.

	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image17.png
    1
    1
    media_image17.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image17.png
    1
    1
    media_image17.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.

US Patent No. 10,577,384
	Claims 53 and 62-78 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,577,384.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant invention recites a method of treating a disease associated with expression or activity of a ghrelin receptor in a human… comprising administering… a substituted urea of the Formula I, where ---- is a single bond; n = 3; r = 2; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted heteroaryl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, which provide overlapping subject matter with respect to the method for antagonizing ghrelin receptor activity in a human… comprising administering… a substituted urea of the Formula I, where n = 3; r = 2; s = 4; R1 = -optionally substituted C1-6 alkyl; R2 = -H; R3 = -H; R4 = -optionally substituted C1-6alkyl; R5 = -optionally substituted heteroaryl; R6 = -H; at each occurrence, R7 = -H; at each occurrence, R8 = -H; X = -CH; Y = -absent-; and Z = -NR9, wherein R9 = -C1-6alkyl, respectively, as recited in claim 1 of US 10,577,384.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Moreover, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624